Dismissed and Memorandum Opinion filed October 25, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00650-CV
                                    ____________

                             ORION HAROLD, Appellant

                                            V.

                                 HONG GAO, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                          Trial Court Cause No. 995022


                     MEMORANDUM                      OPINION

      This is an appeal from a judgment signed July 18, 2011. The notice of appeal was
filed on July 27, 2011. To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of
appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same).

       On September 22, 2011, this court ordered appellant to pay the appellate filing fee
on or before October 6, 2011, or the appeal would be dismissed. Appellant has not paid
the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                             2